Citation Nr: 0935864	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  98-05 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disability to include posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for impotence to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1962 to November 1965.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 1997 
rating decisions by the Newark, New Jersey, RO.  The case is 
now under the jurisdiction of the Philadelphia RO.  In May 
2007 a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is associated with the claims 
file.  In September 2007 these matters were remanded for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


REMAND

The Veteran's complete service treatment records are 
unavailable.  Hence, VA has a heightened duty to assist him 
in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The Veteran's service records do not reflect 
that he engaged in combat.  At the May 2007 hearing, he 
testified that he fell overboard from the submarine on which 
he was serving in October 1964.  A fall overboard is an event 
that clearly would have been documented (and if it cannot be 
corroborated, such would weigh in the matter of credibility).  
Pursuant to the Board's Remand, the RO obtained copies of the 
submarine's October 1964 deck log.  Those records do not 
verify the Veteran's alleged fall overboard.  His 
representative argues, and the Board finds plausible, that as 
the vessel submerged on October 3, 1964 and remained 
submerged for the remainder of the month; the Veteran's 
recollection of when such the incident would have occurred 
was mistaken, and that it is more likely that it occurred in 
the latter end of September, 1964 when the submarine was at 
Holy Loch, Scotland.  Given VA's heightened duty to assist in 
this case, the Board finds that the suggested search of 
September 1964 deck log would be appropriate.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a mental health disability claim includes any 
mental disorder that may be reasonably encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record, i.e., that the matter of service 
connection for psychiatric disability other than PTSD is part 
and parcel of a service connection for PTSD claim (and that 
such matter is before the Board unless the Veteran indicates 
otherwise).  The record reflects psychiatric diagnoses of 
anxiety disorder, depressive disorder, and bipolar disorder.  
As the RO has not developed or adjudicated the matter of 
service connection for such disabilities, they must be 
addressed on remand.  [Notably, there is a final denial of 
service connection for passive-aggressive personality 
disorder.  New and material evidence is required to reopen 
such claim, and that matter is not before the Board.]

Regarding the claim of service connection for impotence, the 
record reflects that the Veteran reported impotence in 
service; after service he underwent a penile implant.  
Although he alleges that the impotence is secondary to PTSD, 
every potential theory of entitlement to the benefit sought 
(raised or suggested by the record) must be explored.  The 
Veteran has not been afforded a VA examination to determine 
whether his impotence is directly related to his 
service/complaints noted therein.  An examination/opinion is 
necessary if the evidence of record:  (A) Contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  That is the situation 
here.  Service records show complaints of impotence were 
first noted in service and document some postservice 
continuity (as he underwent a penile implant).  The Court has 
emphasized that the requirement for evidence that a 
disability may be associated with service is a low threshold 
requirement.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Consequently, a VA examination for an advisory 
medical opinion is necessary.

The Board is well aware the Veteran's claim has now been 
pending for over twelve years; however, a remand is required 
to ensure that the heightened duty to assist is met, and that 
the claims are sufficiently developed.

Accordingly, the case is REMANDED for the following:

1.  Regarding the matter of service 
connection for a variously diagnosed 
psychiatric disorder other than PTSD and 
passive-aggressive personality disorder, 
the RO should send the Veteran proper 
notice under the Veterans Claims 
Assistance Act of 2000 and provide him and 
his representative the opportunity to 
respond.

2.  The RO should arrange for a search of 
the September 1964 deck log of the USS 
Thomas Jefferson, for corroboration of the 
alleged fall overboard the Veteran has 
described.  Copies of any pertinent 
entries should be associated with his 
claims file.  

3.  The RO should then arrange for the 
Veteran to be afforded a VA psychiatric 
examination to determine whether he has a 
psychiatric disorder related to events 
that occurred during service.  The 
examiner must review the Veteran's claims 
file and must explain the complete 
rationale for all opinions expressed and 
conclusions reached.  Following 
examination of the Veteran, review of his 
pertinent medical history and with 
consideration of sound medical principles, 
the examiner should identify (by 
psychiatric diagnosis) all chronic 
acquired psychiatric disorders found, and 
as to each diagnosis provide an opinion 
responding to:  Is it at least as likely 
as not (50% or greater probability) that 
such diagnosis is related to the Veteran's 
service, including as PTSD due to a 
corroborated stressor event therein?  If 
(and only if) an alleged stressor event is 
corroborated, the RO must advise the 
examiner of what  stressor event in 
service is corroborated  If PTSD (under 
DSM-IV criteria) is diagnosed, the 
examiner should identify the stressor and 
symptoms that support the diagnosis.  If 
PTSD is not diagnosed, the examiner should 
explain why the Veteran does not meet the 
criteria for such diagnosis.

4.  After the psychiatric evaluation is 
completed, the RO should arrange for a 
urology examination of the Veteran to 
determine the etiology of his impotence, 
and specifically whether it at least as 
likely as not (50% or greater probability) 
is related to his complaints in service 
(and was incurred or aggravated therein) 
or was caused or aggravated by a diagnosed 
psychiatric disability.  If it is found 
that the impotence was not incurred or 
aggravated in service, and not caused by a 
psychiatric disability, but was aggravated 
by a service-related psychiatric 
disability, the examiner should further 
comment regarding the degree of disability 
that is due to such aggravation, i.e., the 
baseline severity of the impotence prior 
when the aggravation occurred, and the 
level of severity of impotence after 
aggravation.  The examiner must explain 
the rationale for all opinions (to include 
an explanation why any opinion sought 
cannot be offered).

5.  The RO should then readjudicate these 
claims (to encompass -per Clemons, supra- 
service connection for acquired 
psychiatric disability other than PTSD, 
unless the Veteran specifies he is not 
pursuing such claim).  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review

The purposes of this remand are to satisfy VA's heightened 
duty to assist in this case, to address new allegations 
raised, and to ensure compliance with intervening (since the 
prior remand) caselaw.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

